DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 10/5/20 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/20 have been entered.
Claims 1 and 4 have been amended.
Claims 1 and 4-14 are pending.
Claims 7-14 are withdrawn from further consideration pursuant to 37 CFR 1.14209 as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Claims 1 and 4-6 are under examination.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1 and 4-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature without significantly more. The claim(s) recite(s) detecting an autoimmune disease by determining impaired responsiveness of CD4+ Tcells/Treg resistance comprising measuring PGC-1, and wherein downregulation of PGC-1a is indicated of Treg resistant, and wherein upregulation of PGC-1a is correlated with responsiveness to Treg mediate suppression.  This judicial exception is not integrated into a practical application and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons set forth below.
 expressed by CD4 T and CD8 cells and the responsiveness of the T cells to Treg cells and prediction of therapeutic success in patients with autoimmune disease.  The claims do not recite any additional elements that integrate the judicial exception into a practical application, such as elements that improve the functioning of a computer or other technology, or applying the judicial exception to effect a particular treatment or prophylaxis of disease. Furthermore, the step of detecting Treg resistance by isolating blood, activating T cells and measuring gene expression levels are recited at a high level of generality and consist of well understood, routine, conventional activity already engaged in by the scientific community. For example, Beier et al. teach measuring PGC-1 in activated CD4+ T cells.  See also Byersdorfer et al. which teaches measuring PGC-1 in activated T cells in a GVHD model (see Fig. 4, in particular) and Wang et al., which teaches measuring PGC-1 in HF activated CD4+ Treg cells (see Fig. 6, in particular).  Additionally, see Yang et al. which teaches measuring RORa expression levels in activated CD4 T cells.  Furthermore, the comparison steps recited in the claims encompass mental processes recited at a high level of generality.  See also Satoh et al., 2006, Teague et al., 1999, and Kunz et al., 2009, which establish that analyzing gene expression in activated T cells in autoimmune patients compared to controls is routinely performed in the art. Additionally, comparing expression levels between T cell types is also well understood conventional activity taught in the references cited above.  Furthermore, the recitation that the Treg resistance is “associated with” accelerated IL-6 production or “restored” by normalizing with IFN recited at a high level of generality and do not impose a meaningful limit on the scope of the claim.  The limitations represent insignificant extra-solution activity. Furthermore, determining levels of biomarker expression from patient’s amounts to mere data gathering and the instant specification discloses commercially available arrays and primer sets were used to determine PCG expression. Thus, the only subject matter supposedly “new” and useful in the claimed method is the discovery of the correlation between lower levels of PGC-1 expression levels and a Treg resistant phenotype that are characteristic of autoimmune disease. Moreover, when the claim is considered as a whole, the steps taken together amount to no more than recognizing the law of nature itself. The Court 
          In Prometheus, the Court found that "[i]f a law of nature is not patentable, the neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself."   Additionally, "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law".  Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at ___ (slip op., at 14) ("[T]he prohibition against patenting abstract ideas 'cannot be circumvented by' . . . adding 'insignificant post-solution activity'" (quoting Diehr, supra, at 191-192)).  See also Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015).
The Court also summarized their holding by stating "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately."
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.
Applicant’s arguments filed 10/5/20 have been fully considered, but they are not persuasive.
Applicant argues that the invention is directed towards a method for prediction of therapeutic success by assessing Treg resistance, and that by doing so it may be possible to establish personalized therapy approach.
 The claims here do not recite any limitations regarding treatment of specific diseases and do not amount to a practical application of a law of nature for the reasons set forth above.  The present claims do not recite any additional elements that integrate the laws of nature into a practical application.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 and 4-6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 is indefinite in the recitation isolating “peripheral blood mononuclear cells (PBMCS), or CD4+ and CD8+ T cells from blood samples of a patient”, and “activating CD4+ and CD8+ T cells with anti-CD3 and/or CD28 antibodies”.  It is unclear how the PBMC related to the claimed method, since all the subsequent steps involve CD4 and CD8 T cells, and the PBMC are not mentioned again in the subsequent claim steps.

No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600

/AMY E JUEDES/Primary Examiner, Art Unit 1644